*306OPINION
PER CURIAM.
Porfirio Orta-Rosario appeals from the district court’s entry of summary judgment against him on his state and federal-law claims against appellee Wexford Health Sources for wrongful discharge, discrimination, harassment and a violation of Michigan’s Whistleblowers’ Protection Act. Having reviewed Orta-Rosario’s arguments and applicable case law, we conclude that the district court properly granted summary judgment in favor of Wexford Health Sources. Accordingly, we hereby affirm the district court’s judgment for the reasons set forth in its opinion of March 9,1999.